         Case 20-32021 Document 214 Filed in TXSB on 04/27/20 Page 1 of 1




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                          ENTERED
                                                                                                              04/27/2020
In re:                                                  §           Chapter 11
                                                        §
WHITING PETROLEUM                                       §           Case No. 20-32021 (DRJ)
CORPORATION, et al,,1                                   §
                                                        §
                                   Debtors.             §           (Jointly Administered)


             ORDER DENYING JAMEX MARKETING, LLC’S EMERGENCY
                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                                     (Docket No. 196)
         Before the Court is Jamex Marketing, LLC’s (“Jamex”) Emergency Motion for Relief

from the Automatic Stay. Upon consideration, the Court finds that there no demonstrable

emergency except arguably that which is self-created. The motion is denied without prejudice.

Houston, Texas
Dated:Signed: April 27,2020
       _____________,   2020.

                                                            ____________________________________
                                                            DAVID R. JONES
                                                            UNITED STATES BANKRUPTCY JUDGE




1
 The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
number, are: Whiting Canadian Holding Company Unlimited Liability Corporation (3662); Whiting Petroleum
Corporation (8515); Whiting US Holding Company (2900); Whiting Oil and Gas Corporation (8829); and Whiting
Resources Corporation (1218). The location of the debtors’ service address is: 1700 Lincoln Street, Suite 4700,
Denver, Colorado 80203.
